 

SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT (the “Agreement”) is effective as of February 29,
2016 (the “Effective Date”) by and between chatAND, Inc., a Nevada corporation
(the ‘‘Company”) and ___________________ (the “Option Holder”)

 

RECITALS

 

WHEREAS, the Company and the Option Holder are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Rule 144(d)(3)(ii) of the Securities Act of 1933, as amended (the “Securities
Act”); and

 

WHEREAS, as of the date hereof, the Option Holder holds options to purchase
__________ shares of the Company’s common stock, par value $0.001 with a per
share exercise price of $0.10 (the “Options”).

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing and the mutual obligations,
undertakings and rights specified herein and for other consideration the
sufficiency and receipt of which is hereby acknowledged, the parties hereby
agree as follows:

 

1. Exchange of the Options. Subject to the terms of this Agreement, the Company
and the Option Holder hereby agree that the Options be exchanged in their
entirety into ____________ shares of the Company’s common stock, par value
$0.001, pursuant to Rule 144(d)(3)(ii) of the Securities Act. Subsequent to the
conversion, the Option Holder acknowledges that the Options shall be fully
satisfied, cancelled and of no further force and effect.

 

2. Representations and Warranties of the Option Holder. The Option Holder
represents, warrants and agrees with the Company as follows:

 

(a) Due Execution. This Agreement has been duly executed and delivered by the
Option Holder and constitutes a valid and binding obligation of the Option
Holder enforceable in accordance with its terms.

 

(b) No Conflict. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will result in any breach
or violation of, be in conflict with, or constitute a default under, any
agreement or instrument to which the Option Holder is a party or by which the
Option Holder may be affected or is bound.

 

(c) No Violation and Accredited Investor. The Option Holder is not subject to or
obligated under any provisions of any law, regulation, order, judgment or decree
which would be breached or violated by the execution, delivery and performance
of this Agreement by the Option Holder and the consummation of the transactions
contemplated hereby. Option Holder hereby represents and warrants that the
Option Holder is an “accredited investor” as such term if defined by the
Securities Act.

 

 

 

 

3. Miscellaneous.

 

(a) Notices. All notices or other communications required or permitted by this
Agreement or by law to be served on or given to either party to this Agreement
by the other party shall be in writing and shall be deemed duly served when
personally delivered to the Company at its corporate address or the Option
Holder at their address of record on file with the Company’s transfer agent.

 

(b) Entire Agreement; Modifications; Waiver. This Agreement constitutes the
entire agreement between the panics pertaining to the subject matter contained
in it, except for any other agreements referenced herein. This Agreement
supersedes all prior and contemporaneous agreements (other than those entered
into in writing simultaneously with this Agreement), representations, and
understandings of the parties. No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by all the parties. No
waiver of any of the provisions of this Agreement shall be deemed, or shall
constitute, a waiver of any other provisions, whether or not similar, nor shall
any waiver constitute a continuing waiver. No waiver shall be binding unless
executed in writing by the party making the waiver.

 

(c) Necessary Acts. Each party to this Agreement agrees to perform any further
acts and execute and deliver any further documents that may be reasonably
necessary to carry out the provisions of this Agreement.

 

(d) Assignment. This Agreement and all the provisions hereof will be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

(e) Severability. If any provision of this Agreement is invalid, illegal, or
unenforceable, the balance of this Agreement shall remain in effect. If any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.

 

(f) Disputes. Any dispute or other disagreement arising from or out of this
Agreement shall be resolved in state court in New York County, New York. Any
such disputes may only be resolved by a bench trial. The interpretation and the
enforcement of this Agreement shall be governed by New York law as applied to
contracts executed, delivered and to be performed entirely within the State of
New York.

 

(g) Governing Law. The subject matter of this Agreement shall be governed by and
construed in accordance with the laws of the State of New York (without
reference to its choice of law principles), and to the exclusion of the law of
any other forum, without regard to the jurisdiction in which any action or
special proceeding may be instituted.

 

 

 

 

(h) Attorneys’ Fees. Should any party hereto employ an attorney for the purpose
of enforcing or constituting this Agreement, or any judgment based on this
Agreement, in any legal proceeding whatsoever, including insolvency, bankruptcy,
arbitration, declaratory relief or other litigation, the prevailing patty shall
be entitled to receive from the other party or parties thereto reimbursement for
all reasonable attorneys’ fees and all reasonable costs, including but not
limited to service of process, filing fees, court and court reporter costs,
investigative costs, expert witness fees, and the cost of any bonds, whether
taxable or not, and that such reimbursement shall be included in any judgment or
final order issued in that proceeding. The “prevailing party” means the party
determined by the court to most nearly prevail and not necessarily the one in
whose favor a judgment is rendered.

 

(i) Execution of the Agreement. The Company and the Option Holder have the
requisite corporate power and authority to enter into and carry out the terms
and conditions of this Agreement, as well as all transactions contemplated
hereunder. All corporate proceedings have been taken and all corporate
authorizations and approvals have been secured which are necessary to authorize
the execution, delivery and performance by the Company and the Option Holder of
this Agreement. This Agreement has been duly and validly executed and delivered
by the Company and the Option Holder and constitutes a valid and binding
obligation, enforceable in accordance with the respective terms herein. Upon
delivery of this Agreement, this Agreement, and the other agreements and
exhibits referenced herein, will constitute the valid and binding obligations of
Company and will be enforceable in accordance with their respective terms.
Delivery may take place via facsimile transmission.

 

(j) Exclusive Agreement. This Agreement is the only Agreement executed by and
between the Option Holder related to the material described herein. There are no
additional oral agreements or other understandings related to the matters
described herein.

 

 

 

 

IN WITNESS WHEREOF, the parties hereby have executed this Agreement as of the
date first written above.

 

chatAND, Inc.       By: /s/ Victoria Rudman     Victoria Rudman     Chief
Financial Officer         By:    

 

 

 

 

 

